       Case: 4:18-cv-00252-DAS Doc #: 28 Filed: 03/02/21 1 of 4 PageID #: 1234




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

SANDRA ANN STEWART JONES                                                               PLAINTIFF

v.                                                      CIVIL ACTION NO. 4:18-CV-252-DAS

COMMISSIONER OF SOCIAL SECURITY                                                     DEFENDANT

                             ORDER GRANTING PAYMENT
                         OF ATTORNEY’S FEES AND EXPENSES

       Sandra Ann Stewart Jones filed this civil action on December 12, 2018, to appeal the

Commissioner’s denial of disability benefits. Docket 1. This court entered a Judgement in favor

of the plaintiff on September 4, 2019, that remanded the case to the Social Security

Administration for further proceedings. Docket 18. On November 19, 2019, this court granted

the plaintiff an award of attorney’s fees totaling $6,227.22 under the Equal Access to Justice Act

(EAJA) for 31.28 hours of attorney time. Docket 24.

       On February 10, 2021, counsel for the plaintiff filed a motion for attorney’s fees under

42 U.S.C. § 406(b)(1). Docket 25. Counsel reports that the plaintiff was successful on remand in

obtaining an award of past-due benefits and seeks an award of attorney’s fees for services

performed in Federal District Court in the amount of $253.28. Id.

       The Agency withheld a total of $12,480.50, twenty-five percent (25%) of the total of the

plaintiff’s past-due benefits, to pay her representative. Id. Counsel explains the $253.28

requested in the instant motion constitutes a portion of the 25% fee for work before the agency

and federal court which altogether totals $12,480.50. Docket 25 at 2 (the $12,480.50 amount is

comprised of a $6,000.00 fee for work performed at the administrative level; a $253.28 fee under

§ 406(b)(1) for services performed in Federal District Court; and $6,227.22 in EAJA fees which

has already been awarded).
        Case: 4:18-cv-00252-DAS Doc #: 28 Filed: 03/02/21 2 of 4 PageID #: 1235




        In its response, the Commissioner declines to assert a position on the appropriateness or

reasonableness of counsel’s motion for fees and instead describes the relevant legal standards

under which such a request is evaluated. Docket 24. However, the Commissioner contends that

the court should award the plaintiff’s counsel $6,480.50 (rather than award the net fee of $253.28

under § 406(b)) and order counsel to refund the EAJA award (the smaller of the two) to the

plaintiff. Id. at 5.

        Under § 406(b), when a court “renders a judgment favorable to a claimant ... who was

represented before the court by an attorney,” the court may award “a reasonable fee for such

representation, not in excess of 25 percent of the total of the past-due benefits to which the

claimant is entitled by reason of such judgment.” Culbertson v. Berryhill, 139 S. Ct. 517, 522,

202 L. Ed. 2d 469 (2019) (quoting 42 U.S.C. § 406(b)(1)(A)).1 “A contingency fee agreement to

pay twenty-five percent of any past-due benefits awarded may set the amount of the Section

406(b) award so long as the amount is reasonable under the facts of the case.” Bays v. Comm'r of

Soc. Sec., No. 3:15CV00053-JMV, 2017 WL 6499248, at *1 (N.D. Miss. Dec. 19, 2017) (citing

Gisbrecht v. Barnhart, 535 U.S. 789, 807-08 (2002)).2 Fees under both § 406(b) and the EAJA

are recoverable, however, the attorney must refund the lesser fee to the claimant. Id.


1
  “[T]he 25% cap applies only to fees for representation before the court, not the agency.” Culbertson v.
Berryhill, 139 S. Ct. 517, 522, 202 L. Ed. 2d 469 (2019).
2
  In Gisbrecht, the Supreme court noted:
         Courts that approach fee determinations by looking first to the contingent-fee agreement, then
         testing it for reasonableness, have appropriately reduced the attorney's recovery based on the
         character of the representation and the results the representative achieved. If the attorney is
         responsible for delay, for example, a reduction is in order so that the attorney will not profit from
         the accumulation of benefits during the pendency of the case in court. If the benefits are large in
         comparison to the amount of time counsel spent on the case, a downward adjustment is similarly
         in order. In this regard, the court may require the claimant's attorney to submit, not as a basis for
         satellite litigation, but as an aid to the court's assessment of the reasonableness of the fee yielded
         by the fee agreement, a record of the hours spent representing the claimant and a statement of the
         lawyer's normal hourly billing charge for noncontingent-fee cases.
Id. at 807-08, 122 S. Ct. at 1828, 152 L.Ed.2d 996 (internal citations and footnotes omitted).
       Case: 4:18-cv-00252-DAS Doc #: 28 Filed: 03/02/21 3 of 4 PageID #: 1236




       While § 406(b) does not contain a specific time period for the filing of a request for

attorney's fees, Federal Rule of Civil Procedure 54(d)(2) requires that the motion be filed “no

later than 14 days after entry of judgment.” Pierce v. Barnhart, 440 F.3d 657, 663 (5th Cir.

2006). It is within the court’s discretion to expand the deadline beyond 14 days; therefore, even

if a request is made more than 14 days after the district court’s order granting remand, a motion

for attorney's fees can be timely when filed after the Agency awards benefits to the claimant on

remand. Tate v. Colvin, No. 3:13CV904-DPJ-FKB, 2016 WL 744474, at *2 (S.D. Miss. Feb. 23,

2016) (citing Pierce v. Barnhart, 440 F.3d at 664). The instant motion was filed on February 10,

2021, less than one month after the SSA advised counsel and Ms. Jones as to the amount of

benefits she would be receiving. Docket 25 at 7. The court therefore finds that counsel’s request

for fees was made within a reasonable time.

       Finding that an award of fees is appropriate, the court now turns to whether the amount

requested is proper. Section 406(b) instructs courts to evaluate the reasonableness of fees yielded

by attorney-client contingent-fee agreements, acting as an “independent check” on § 406(b)

requests to assure that they satisfy the statutory requirement of yielding a “reasonable result” in

particular cases. Gisbrecht v. Barnhart, 535 U.S. at 807-09. Counsel’s request for a total of

$253.28 from fees withheld from the Agency from the plaintiff’s past-due benefits, taken in

conjunction with the $6,227.22 EAJA award, would result in an effective rate of $207.17 per

hour for the 31.28 hours of reasonable work expended by counsel before this court. See Order

Awarding Attorney Fees, Docket 24.

       Following analysis in Bays v. Commissioner, the court evaluates the following factors in

determining whether this fee is reasonable. Bays v. Comm'r of Soc. Sec., 2017 WL 6499248

(N.D. Miss. Dec. 19, 2017). The court first considers that counsel has presented a contingency-
       Case: 4:18-cv-00252-DAS Doc #: 28 Filed: 03/02/21 4 of 4 PageID #: 1237




fee agreement signed by the plaintiff, wherein the plaintiff acknowledges that her attorney will

seek payment of attorney fees from past-due benefits awarded for representing her in federal

court. Second, the court notes that counsel successfully argued the plaintiff’s case before this

court and on remand before the Agency. Third, the Fifth Circuit and district courts in this Circuit

have acknowledged the high risk of loss inherent in Social Security appeals. Id. at *2 (citing

Jeter v. Astrue, 622 F.3d 371, 379 & n. 9 (5th Cir. 2010)). Fourth, the plaintiff’s counsel is an

experienced Social Security attorney and there is no indication of undue delay in the record on

his part. Finally, the § 406(b) fee requested, in conjunction with total EAJA fee which has been

credited to Plaintiff in calculating the fee requested herein, amounts to approximately 13% of the

plaintiff’s past-due benefits. This amount is within the statutory limit imposed by § 406(b)(1)(A).

       Combined with the $6,000 administrative fee, Plaintiff’s counsel is due to receive

$12,480.50, as bargained for in the employment contract. For the foregoing reasons, the

plaintiff's Motion for Award of Attorney Fees under 42 U.S.C.§ 406(b)(1) is GRANTED.

Plaintiff’s counsel is awarded $253.28, which is to be paid from the plaintiff’s past-due benefits

withheld by the Agency. Because the plaintiff’s counsel credited the amount of the EAJA fees

amount she already received in seeking this award, the remaining balance of the plaintiff’s past-

due benefits withheld by the Agency shall be paid to the plaintiff.

       SO ORDERED, this the 2nd day of March, 2021.
                                              /s/ David A. Sanders
                                              UNITED STATES MAGISTRATE JUDGE
